 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       HAN JING HUANG,                                No. 2:19-cv-00477-TLN-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       UNITED STATES POSTAL SERVICE; et
         al.,
15
                         Defendants.
16

17

18           Plaintiff Han Jing Huang (“Plaintiff”), proceeding pro se, brings this civil action pursuant

19   to 29 U.S.C. § 185(a). The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On August 29, 2019, the magistrate judge issued an order denying Plaintiff’s motion to

22   proceed in forma pauperis on appeal (ECF No. 18 at 21–28) on the basis that the instant appeal

23   was frivolous and not taken in good faith. (ECF No. 22.) Pursuant to the order issued by the

24   Ninth Circuit Court of Appeals on October 24, 2019, this Court construes the magistrate judge’s

25   August 29, 2019, order as findings and recommendations.1 The Court further notes Plaintiff filed

26   1
             On August 2, 2019, this Court adopted findings and recommendations to dismiss
27   Plaintiff’s First Amended Complaint, without leave to amend, as frivolous under 28 U.S.C. §
     1915. (ECF No. 16.) Plaintiff appealed the judgement. (ECF No. 18.) On August 29, 2019, the
28   magistrate judge issued an order denying Plaintiff’s motion to proceed in forma pauperis on
                                                       1
 1   supplemental Objections to the Findings and Recommendations to dismiss the First Amended

 2   Complaint (ECF No. 10), but has not objected to the denial of his motion to proceed in forma

 3   pauperis on appeal. (See ECF No. 26.)

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

 5   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   Court finds the order issued on August 29, 2019, construed as Findings and Recommendations, to

 7   be supported by the record and the magistrate judge’s analysis. Plaintiff’s supplemental

 8   objections to the findings and recommendations to dismiss Plaintiff’s First Amended Complaint

 9   (ECF No. 11), filed on November 21, 2019 (ECF No. 26), are overruled as moot.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1. The order issued on August 29, 2019, which the Court construes as Findings and

12   Recommendations (ECF No. 22), is adopted in full; and

13          2. Plaintiff’s motion to proceed in forma pauperis on appeal (see ECF No. 21 at 21–28) is

14   DENIED, on the basis that the instant appeal is frivolous and not taken in good faith.

15          IT IS SO ORDERED.

16   Dated: December 18, 2019

17

18

19                                 Troy L. Nunley
                                   United States District Judge
20
21

22

23

24

25   appeal. (ECF No. 22.) On October 24, 2019, the Ninth Circuit vacated the August 29, 2019,
26   order on the basis that the magistrate judge lacked authority to issue the dispositive order denying
     in forma pauperis status where not all parties had consented to proceed before the magistrate
27   judge, and remanded the matter to this Court for the limited purpose of conducting further
     proceedings as to whether Plaintiff’s motion to proceed in forma pauperis on appeal should be
28   granted or denied. (ECF No. 25, citing Tripati v. Rison, 847 F.2d 548 (9th Cir. 1988).)
                                                        2
